DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in this application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an electrical receptacle comprising first and second sensors, classified in 361/42.
II. Claims 8-16, drawn to an electrical receptacle with interrupt detection circuitry mounted on a circuit board, classified in 361/42.
III. Claims 17-24, drawn to an in-wall electrical receptacle comprising voltage surge protection, classified in 361/42.
IV. Claim25-28, drawn to an electrical receptacle comprising specific operation timing of a mechanical breaker, classified in 361/42.
Inventions IV and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require first and second sensors.  The subcombination has separate utility such as detecting whether a plug is properly and completely inserted into the receptacle.
Inventions IV and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require the interrupt detection circuit.  The subcombination has separate utility such as detecting a ground fault.
Inventions IV and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require voltage surge protection.  The subcombination has separate utility such as preventing damage due to a fast voltage surge. 	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as detecting whether a plug is properly and completely inserted into the receptacle. Subcombination II has separate utility such as detecting a ground fault.  Subcombination III has separate utility such as preventing damage due to a fast voltage surge. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Benjamin Mak on 09/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The title of the invention contains a misspelling. 
The following title is suggested: Electrical Receptacle Fault Protection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger U.S. Patent Application 2002/0097546 (hereinafter “Weinberger”).
Regarding claim 1, Weinberger teaches an electrical receptacle (i.e. wall outlet 15)(fig.2) comprising: a first plug outlet (i.e. first plug outlet in the figure below)(fig.2) comprising a first contact (i.e. contact friction aperture 74)(fig.3) and a second contact (i.e. contact friction aperture 75)(fig.3) configured for electrical connection to a hot power line (i.e. LINE_HOT 70)(fig.4) and a neutral power line (i.e. LINE_NEUTRAL 71)(fig.4), respectively (implicit); a controlled state switch (i.e. electrically controlled switch 40 and triac 72)(fig.4) connected to the first contact in series relationship with the hot power line (implicit)(refer to fig.4), the controlled state switch comprising a control terminal (refer to TR_GATE)(fig.4); a first sensor (i.e. sensor 66)(fig.3) and a second sensor (i.e. sensor 68)(fig.3) coupled respectively to the first contact and the second contact (implicit)(refer to fig.3); a processor (i.e. microprocessor 100)(fig.9) comprising an output coupled to the control terminal of the controlled state switch (refer to TR_GATE)(fig.9), the processor further comprising at least one input connected to the first sensor and the second sensor (refer to GP1)(figs. 6 and 9); and wherein the processor is configured to output an activation signal or a deactivation signal to the controlled state switch (implicit) in response to sensor signals received at said first input and said second input (refer to [0035]), said sensor signals indicative of conditions relative to the first contact and the second contact (refer to [0035]), however Weinberger does not teach the at least one input being a first input and second input connected respectively to the first sensor and the second sensor. However, it would have been an obvious matter of design choice to have the at least one input being a first input and second input connected respectively to the first sensor and the second sensor, since applicant has not disclosed that having the at least one input being a first input and second input connected respectively to the first sensor and the second sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the single input of Weinberger which uses an AND gate (refer to [0035]) to insure that both sensors are detecting the plug insertion. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Weinberger to use a first and second input connected respectively to the first sensor and the second sensor to provide the advantage of having all of the logic contained within the microcontroller, thereby allowing for easier manufacture of the receptacle.

	
	
    PNG
    media_image1.png
    457
    575
    media_image1.png
    Greyscale

Regarding claim 2, Weinberger teaches the electrical receptacle as recited in claim 1, further comprising: a current sensor (refer to LOAD_CURRENT)(fig.4)(refer also to [0015]) coupled to the hot power line (implicit), the current sensor have a current sensor output (i.e. GP0)(fig.8) coupled to a third input of the processor (i.e. GP0)(fig.9); and wherein the processor is configured to output a deactivation signal to the controlled state switch in response to receipt at said third input of the current sensor output indicative of ground fault, arc fault or over-current conditions (refer to [0015])(refer also to [0032]).
Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger as applied to claim 1 above, and further in view of Carson et al. U.S. Patent Application 2008/0049367 (hereinafter “Carson”).
Regarding claim 3, Weinberger teaches the electrical receptacle as recited in claim 1, further comprising: a second plug outlet (i.e. second plug outlet in the figure above)(fig.3) comprising a pair of contacts (refer to line opening and neutral opening in the figure above)(fig.3), however Weinberger does not teach a second controlled state switch connected in series relationship between one of the pair of contacts of the second plug outlet and the hot power line, the second controlled state switch comprising a second control terminal; third and fourth sensors coupled respectively to the pair of contacts of the second plug outlet; wherein the processor further comprises a second output coupled to the second control terminal of the second controlled state switch, and a further pair of inputs connected respectively the third and fourth sensors; and wherein the processor is configured to output an activation signal or a deactivation signal to the second controlled state switch in response to second sensor signals received at said further pair of inputs, the second sensor signals indicative of conditions relative to said pair of contacts of the second plug outlet. However Carson teaches a second controlled state switch (i.e. relay 38B)(fig.2) connected in series relationship between one of the pair of contacts of the second plug outlet and the hot power line (implicit), the second controlled state switch comprising a second control terminal (implicit)(refer to contactor 36b)(fig.2); wherein the processor further comprises a second output coupled to the second control terminal of the second controlled state switch (implicit)(refer to contactor 36b)(fig.2); and wherein the processor is configured to output an activation signal or a deactivation signal to the second controlled state switch in response to second sensor signals received at said further pair of inputs (refer to [0038]-][0041]), the second sensor signals indicative of conditions relative to said pair of contacts of the second plug outlet (refer to [0038]-][0041]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Weinberger to include a second identical plug outlet and circuitry to provide the advantage of protecting both outlets of a duplex outlet. However Weinberger and Carson do not teach third and fourth sensors coupled respectively to the pair of contacts of the second plug outlet; wherein the processor further comprises a further pair of inputs connected respectively the third and fourth sensors. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an identical sensor setup for the first plug outlet in Weinberger as the second plug outlet to provide the advantage of simplifying manufacture. Therefore, Weinberger and Carson teach third and fourth sensors (i.e. Weinberger sensors 66 and 68)(fig.3) coupled respectively to the pair of contacts of the second plug outlet (implicit)(refer to Weinberger fig.3); wherein the processor further comprises a further pair of inputs connected respectively the third and fourth sensors (refer to Weinberger [0035] and the rejection of claim 1 above).
Regarding claim 5, Weinberger and Carson teach the electrical receptacle as recited in claim 3, wherein said output to the controlled state switch of the first plug outlet are independent of the second output to the second controlled state switch of the second plug outlet (refer to Carson [0038]-[0041])(refer also to Carson figure 2)(the coil of each contactor 36a and 36b is coupled to a different output of the processor).
Regarding claim 7, Weinberger teaches the electrical receptacle as recited in claim 1, however Weinberger does not teach wherein the processor is configured to output a deactivation signal to the controlled state switch prior to operation of mechanical breaker protection in the hot power line. However Carson teaches wherein the processor is configured to output a deactivation signal to the controlled state switch prior to operation of mechanical breaker protection in the hot power line (refer to [0005]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Weinberger to include the timing of Carson to provide the advantage preventing damage or injury that may occur due to slower trip times of mechanical breakers and preventing other loads without faults from being tripped due to a fault on the receptacle.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger and Carson as applied to claim 3 above, and further in view of Sellati et al. U.S. Patent No. 4,995,017 (hereinafter “Sellati”).
Regarding claim 4, Weinberger and Carson teach the electrical receptacle as recited in claim 3, however they do not teach wherein each of said controlled state switch and said second controlled state switch comprises a TRIAC. However Sellati teaches the interchangeability of a triac and a relay (refer to col 2 lines 9-11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Weinberger and Carson to replace the relays with TRIACs to provide the advantage of using a smaller component, thereby saving space and allowing for the outlet to better fit in an electrical box. Therefore, Weinberger, Carson, and Sellati teach wherein each of said controlled state switch and said second controlled state switch comprises a TRIAC (refer to Sellati col. 2 lines 9-11)(refer also to Weinberger electrically controlled switch 40 and triac 72)(fig.4)(refer also to Carson relays 38A and 38B)(fig.2).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger as applied to claim 1 above, and further in view of Ford et al. U.S. Patent Application 2009/0284875 (hereinafter “Ford”).
Regarding claim 6, Weinberger teaches the electrical receptacle as recited in claim 1, however Weinberger does not teach the receptacle further comprising a metal oxide varistor (MOV) coupled across the hot power line and the neutral power line, thereby providing voltage protection against a voltage surge. However Ford teaches the receptacle further comprising a metal oxide varistor (MOV) coupled across the hot power line and the neutral power line (refer to Z3)(fig.3C), thereby providing voltage protection against a voltage surge (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Weinberger to include the MOV of Ford to provide the advantage of protecting the circuit against voltage surges which can damage the electrical components of the electrical receptacle such as the processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839